Per Curiam.

Plaintiff, an employee of an airline, brings this action in contract of bailment and in negligence for damages sus*1087tained when her automobile disappeared from- a parking lot made available at a cost for employees of airlines at the John F. Kennedy International Airport.
The stipulation of facts indicates, inter alia, that the method of operation of the lot was such that entry necessitated the insertion of a magnetic card into a islot of a machine but that exit through an unmanned gate did not.
While there was some measure of control by defendant over the lot it “ operated and controlled,” essentially, there was no such assumption of dominion and control as would create a bailment (see Ellish v. Airport Parking Co., 69 Misc 2d 837, affd. 42 A D 2d 174). Nor was there proof of a negligent act or omission, in the facts as stipulated.
The judgment should be unanimously reversed, without costs, and complaint dismissed.
Concur — Groat, P. J., Schwartzwald and Margett, JJ.
Judgment reversed, etc.